Citation Nr: 0404085	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  01-09 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for heart disease.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The appellant had active military service from August 1956 to 
August 1958.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO).  The appellant filed a notice of 
disagreement with that rating decision in March 2001.  After 
receiving a statement of the case in September 2001, the 
appellant perfected his appeal to the Board by timely filing 
a substantive appeal in October 2001.  

As will be explained below, the issue of entitlement to 
service connection for hypertension is remanded to the RO via 
the Appeals Management Center in Washington, DC.  VA will 
notify you if further action is required on your part.  


FINDING OF FACT

The appellant is not shown to have heart disease that was 
manifested in service or within the first year after service, 
or that is otherwise related to service.  


CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by military 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R.§§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The September 2001 statement of the case, along with the 
August 2002 and October 2002 supplemental statements of the 
case, advised the appellant of the laws and regulations 
pertaining to his claims of entitlement to service connection 
for heart disease.  Those documents informed the appellant of 
the evidence of record and explained the reasons and bases 
for denial of his claim.  He was specifically informed that 
service connection was being denied because the evidence did 
not show that he had heart disease that was related to his 
military service.  The statement of the case and the 
supplemental statements of the case made it clear to the 
appellant that in order to prevail on his service connection 
claim, he needed to present medical evidence establishing 
that his current heart disease had its origin in service.  
The RO sent a letter to the appellant dated in April 2001 
that informed him of the VCAA and as to what action he needed 
to take and what action the RO would take on his claims.  
Specifically he was told that he needed to submit evidence 
showing that his heart disease was related to service.  
Accordingly, the requirements regarding the duty to notify 
have been met.  

In this regard, the Board observes that the notice 
requirements instituted by the VCAA were accomplished after 
the initial adjudication of the appellant's claim for service 
connection for heart disease, which sequence of events was 
found to constitute error in Pelegrini v. Principi, U.S. Vet. 
App. No. 01-944 (January 13, 2004).  However, the Board notes 
that following the April 2001 letter to the appellant that 
informed him of the VCAA, including the requirements of 
establishing entitlement to service connection for heart 
disease and his and VA's responsibilities in the claims 
process, his claim was subsequently reviewed and an analysis 
of its merits accomplished as described in the August 2002 
and October 2002 supplement statements of the case.  The 
appellant was then given another opportunity to submit 
additional evidence or argument.  Neither the appellant or 
his representative submitted any additional evidence, or 
identified any source from whom records could be obtained.  
Additionally, the appellant presented testimony concerning 
his claim at an October 2003 Travel Board hearing.  Under 
these circumstances, the Board considers the lack of notice 
prior to the initial decision by the RO in this case, was not 
prejudicial to the appellant.  

Regarding the duty to assist, the appellant's service medical 
records have been associated with the claims file, together 
with private medical records dated from 1961 to 2000 and 
recent VA medical records reflecting the current heart 
disability.  Additionally, in response to his current claim 
he was provided a VA medical examination in October 2000 and 
VA heart examinations in May 2001 and June 2001.  At his 
October 2003 Travel Board Hearing, the appellant reported 
that after service he had begun seeing a Dr. Thomas, who was 
now dead and whose medical records he had been unable to 
obtain.  Under these circumstances, it is apparent that no 
additional evidentiary development is warranted since the 
file contains the medical records from service and since 
1961, along with comprehensive information regarding current 
heart disease.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The appellant asserts that he has heart disease that was 
initially manifested during his period of military service, 
and was accompanied by dizziness/blackout spells.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran had active and continuous military service for 90 
days or more during a period of war, or during peacetime 
after December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or lay evidence in certain circumstances, of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The appellant's service medical records show that he was 
evaluated for blackout spells associated with positional 
changes in March 1957.  The finding was that he had an aortic 
systolic murmur that was functional in nature.  In March 
1958, he underwent observation for a heart murmur, which was 
considered functional.  Evaluation of the appellant's heart 
at his November 1958 separation examination revealed normal 
findings, and a chest X-ray at that time was negative.  

Private medical records dated from August 1961 to July 2000 
do not indicate the presence of heart disease in the 1960's 
or 1970's.  In January 1999, the appellant was evaluated for 
an irregular heart rhythm and mild ventricular hypertrophy.  
A July 2000 record included a diagnosis of coronary artery 
disease.  

In a private medical statement, R. L. Sawyer, M.D., opined 
that the appellant had experienced rheumatic fever at 
sometime early in life and that he should never been taken 
into military life.  

A June 2001 VA heart examination report indicates that the 
appellant's service medical records had been reviewed for the 
purpose of determining whether he had a heart disorder that 
was related to service.  The examiner noted the appellant's 
hospitalization in March 1957 for evaluation of blackout 
spells with a discharge diagnosis of a functional murmur that 
would change in nature, and the recent diagnosis of coronary 
artery disease in the private medical records.  

Physical examination revealed a regular S1, S2 without 
murmur, rub, or gallop, and no jugular venous distension, 
carotid bruits, sternal heave, or enlarged spical impulse.  
Noting that the appellant's belief that he had rheumatic 
heart disease in service was not established in any medical 
records, the examiner indicated that the sequelae from a 
rheumatic fever illness tended to involve the heart valve, 
mainly the mitral valve, and could be manifest as mitral 
valve regurgitation or mitral valve stenosis.  The examiner 
stated that the appellant's current symptoms and diagnoses 
were more consistent with classic coronary artery disease and 
hypertensive heart disease.  He opined, therefore, that the 
appellant's remote history of syncope and murmur in service 
could not be considered a direct cause of his current heart 
disease.  

An April 2002 VA outpatient record included a diagnosis of 
atherosclerotic coronary heart disease.  A subsequent 
echocardiogram in June 2002 noted moderate left ventricular 
hypertrophy, a normal mitral valve, and a sclerotic aortic 
valve, and reported a conclusion of normal left ventricular 
systolic function.  

At an October 2003 Travel Board hearing, the appellant 
provided testimony to the effect that his dizziness/blackout 
spells and heart murmur in service were the initial 
manifestations of his current heart disease.  He also 
submitted additional VA outpatient records, along with a 
written wavier of consideration by the agency of original 
jurisdiction.  

After reviewing the claims file, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim that he has heart disease that is related to his 
military service.  While his service medical records reveal 
that he was evaluated in March 1957 and March 1958, he was 
found to simply have a functional heart murmur.  There was no 
diagnosis of chronic heart disease in service, and evaluation 
of his heart at his November 1958 separation examination 
revealed normal findings.  The private medical records do not 
reveal heart disease until many years after service.  The 
examiner at the June 2001 VA heart examination opined the 
appellant's remote history of syncope and murmur in service 
could not be considered a direct cause of his current heart 
disease, which he felt were consistent with classic coronary 
artery disease and hypertensive heart disease.  There is no 
competent medical evidence of record that links the 
appellant's current heart disease to his military service.  
Because the Board finds that the preponderance of the 
evidence establishes that the appellant does not have heart 
disease that is related to his military service, service 
connection for heart disease is not warranted, and the 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

While the appellant has offered his own arguments and 
testimony to the effect that he believes he has heart disease 
that was initially manifested during his military service, he 
has not shown, nor claimed, that he is a medical expert, 
capable of rendering medical opinions.  Therefore, his 
opinion is insufficient to demonstrate that he has heart 
disease that is related to military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  


ORDER

Service connection for heart disease is denied.  



REMAND

The service medical records show blood pressure readings of 
140/60 and 188/60 in March 1957.  When evaluated for a heart 
murmur in March 1958, the appellant was diagnosed with 
orthostatic hypotension.  The appellant's blood pressure at 
his November 1958 separation examination was 112/76.  Private 
medical records dated from August 1961 to July 2000 reveal an 
initial elevated blood pressure reading of 160/90 in November 
1962 and more frequent elevated readings beginning in the 
1970's.  Entries dated in the 1990's include diagnoses of 
hypertension.  The VA medical records dated from August 2000 
to June 2002, including the October 2000 VA medical 
examination report and the May 2001 and June 2001 VA heart 
examination reports, show elevated blood pressure readings 
and diagnoses of hypertension.  The May 2001 examination 
report includes a history that the appellant developed 
hypertension in the mid 1970's and was on medication to 
control it.  

While the physician who performed the June 2001 VA heart 
examination offered medical opinion as to whether the 
appellant's current heart disease was related to his military 
service, neither that examination, nor the ones in October 
2000 and May 2001 provided any discussion as to whether his 
current hypertension could be related to service.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when the Board believes the medical evidence of record 
is insufficient it may supplement the record by ordering a 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Accordingly, the appellant's claim of entitlement to service 
connection for hypertension is remanded to the RO for the 
following actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, 
the appellant should be notified of what 
evidence VA will develop, and what evidence 
he must furnish.  

2.  Thereafter, the RO should arrange for a 
physician knowledgeable in the field of 
hypertension to review the claims file for 
the purpose of determining whether the 
appellant's hypertension may be linked to 
service.  All necessary tests should be 
conducted and all findings reported in 
detail.  The physician should be requested to 
express an opinion as to whether it is 
likely, unlikely, or at least as likely as 
not that the appellant's hypertension began 
in service.  The physician should be 
requested to present all opinions and 
findings, and the reasons and bases therefor, 
in a clear, comprehensive, and legible 
manner.  

3.  Following completion of the above 
requested actions, the claim for service 
connection for hypertension should be 
re-adjudicated.  If the benefit sought on 
appeal remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and an 
appropriate period of time to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



